791 So. 2d 591 (2001)
Mark D. MILLS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-2790.
District Court of Appeal of Florida, First District.
August 21, 2001.
*592 Nancy A. Daniels, Public Defender, and Phil Patterson, Assistant Public Defender, Tallahassee, Attorneys for Appellant.
Robert A. Butterworth, Attorney General, and Douglas T. Squire, Assistant Attorney General, Tallahassee, Attorneys for Appellee.
PER CURIAM.
AFFIRMED. Harvey v. State, 786 So. 2d 595 (Fla. 1st DCA 2001), approving and certifying questions, 786 So. 2d 28 (Fla. 1st DCA 2001), review pending (Fla. May 21, 2001)(no. 01-1139).
BOOTH, BENTON and BROWNING, JJ., CONCUR.